                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: ____________________
                                                                DATE FILED: _6/8/2021

              -against-
                                                                          19 Cr. 900 (AT)
LAZARO MORALES DELGADO,
                                                                             ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for June 10, 2021, at 1:00 p.m. shall take place in Courtroom
24B of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

       SO ORDERED.

Dated: June 8, 2021
       New York, New York
